           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAAC CHARLES POOLE,
    Petitioner,                            NO. 3:17-CV-0232

          v.                               (JUDGE CAPUTO)
WARDEN SPAULDING,
    Respondent.
                                ORDER
   NOW, this 5th day of March, 2019, IT IS HEREBY ORDERED that:
   (1)   The Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241
         (Doc. 1) is DISMISSED without prejudice for lack of jurisdiction.
   (2)   The Clerk of Court is directed to mark the case as CLOSED.


                                          /s/ A. Richard Caputo
                                          A. Richard Caputo
                                          United States District Judge
